                       UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


 JOHN F. CHASE,                              )
                                             )
                           PLAINTIFF         )
                                             )
 V.                                          )       CIVIL NO. 2:18-CV-165-DBH
                                             )
 ARTHUR MERSON,         ET AL.,              )
                                             )
                           DEFENDANTS        )


      ORDER ON CLOUTIER DEFENDANTS’ MOTION FOR ATTORNEY FEES


        The motion for attorney fees (ECF No. 87)is DENIED WITHOUT PREJUDICE as

premature. Local Rule 54.2 is designed to avoid attention to the attorney fees

issue until it is clear that the ruling justifying the fees is not subject to alteration

in the court of appeals. Here, the Cloutier defendants say that “plaintiff does not

suggest that he intends to appeal the Court’s Decision and Order on Cloutier

Defendants’ Motion to dismiss,” but the time for such an appeal, if any, has not

run because there is not yet a final judgment in the case.

        SO ORDERED.

        DATED THIS 1ST DAY OF APRIL, 2019

                                                 /S/D. BROCK HORNBY
                                                 D. BROCK HORNBY
                                                 UNITED STATES DISTRICT JUDGE
